ITEMID: 001-61261
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF RYABYKH v. RUSSIA
IMPORTANCE: 1
CONCLUSION: Violation of Art. 6-1 with regard to the right to a court;Not necessary to examine Art. 6-1 with regard to procedural fairness;No violation of P1-1
JUDGES: Christos Rozakis
TEXT: 7. The applicant was born in 1949 and lives in Ninovka, a village in the Belgorod region of Russia.
8. On an unspecified date the applicant brought proceedings against the Novooskolskiy branch of the Savings Bank of Russia, the Savings Bank of Russia and the State. She claimed that the value of her personal savings that had accrued in her accounts by 1991 had significantly dropped following the economic reforms. Her savings were the result of decades of hard work, and she had intended to buy a flat with the money. However, the State had not revalued the amounts on deposit to offset the effects of inflation, as it had been required to do by the Law on revaluation and protection of the savings of citizens of the Russian Federation enacted on 10 May 1995 (Федеральный закон «О восстановлении и защите сбережений граждан Российской Федерации» – “the Savings Act”).
9. On 30 December 1997 the Novooskolskiy District Court, presided over by Judge Lebedinskaya, found in the applicant's favour and awarded her 129,544,106 roubles (RUR) payable by the State treasury. The court rejected the defendants' main argument that the reimbursement scheme under the Savings Act could not be implemented in practice since no special secondary legislation had been passed. Noting that the Savings Act recognised the guaranteed deposits as the State's internal debt and that the State had not introduced the necessary rules in time to enable the debt to be repaid, the court held that the defendants were liable under the civil law.
10. On 28 February 1998 the judgment was set aside on appeal by the Belgorod Regional Court and the case remitted for a retrial.
11. On 8 June 1998 the Novooskolskiy District Court, sitting in the same composition, delivered a judgment similar to its judgment of 30 December 1997. The award, however, was readjusted to RUR 133,963.70. No appeal was lodged against the judgment and it became final ten days later, on 18 June 1998.
12. Enforcement proceedings commenced on 18 January 1999.
13. On an unspecified date in 1999, while the enforcement proceedings were in progress, the President of the Belgorod Regional Court lodged an application for supervisory review (протест в порядке надзора) of the judgment of 8 June 1998, on the ground that it conflicted with substantive laws.
14. The application was examined on 19 March 1999 by the Presidium of the Belgorod Regional Court. Having accepted the reasons set out in the application, the Presidium set aside the judgment of 8 June 1998 and dismissed the applicant's claims altogether. The applicant was not informed that the application for supervisory review had been lodged, or invited to attend the hearing before the Presidium.
15. On 17 June 1999 the enforcement proceedings were discontinued.
16. On 4 January 2001 a deputy president of the Supreme Court lodged an application for supervisory review of the judgment of the Presidium of 19 March 1999.
17. On 22 January 2001 the Supreme Court granted the application for supervisory review. It upheld the reasons given by the Presidium for setting aside the judgment of 8 June 1998, but ruled that the applicant's case should not have been dismissed in full, as she had thereby been unjustly deprived of the right to seek reimbursement of the money. It also acknowledged that the applicant's right to be informed that the Presidium was reviewing her case had not been respected. The case was remitted to the Novooskolskiy District Court for a fresh examination.
18. On 4 June 2001 the same composition of the Novooskolskiy District Court delivered its third judgment in the applicant's favour. The award included RUR 188,724 as compensation for devaluation and RUR 60,000 in respect of non-pecuniary damage. The court stated that the government's systematic delaying of its obligation to revalue the applicant's savings had caused her moral suffering and anguish.
19. On 14 August 2001 the judgment was set aside on appeal by the Belgorod Regional Court and the case remitted for re-examination.
20. On 19 September 2001 the Novooskolskiy District Court, sitting in the same composition, once again reaffirmed its position by awarding compensation in the same amount as in its judgment of 4 June 2001.
21. On 30 October 2001 the appellate court quashed the judgment and remitted the case for a fresh examination by the Novooskolskiy District Court. As it was permitted to do by Article 305-2 of the Code of Civil Procedure, it ordered that the case should be retried by a different bench.
22. On 27 February 2002 the Novooskolskiy District Court, presided over by Judge Ziminov, dismissed the applicant's case on the ground that her claims had no basis in law.
23. On 2 April 2002 that judgment was upheld by the Belgorod Regional Court.
24. On 8 May 2002 the Presidium of the Belgorod Regional Court quashed the judgment following an application by the President of the Regional Court for supervisory review. The Presidium held that the courts below had disregarded the applicant's fundamental rights under the Constitution and the Convention.
25. On 10 June 2002 the Novooskolskiy District Court, sitting in the same composition, delivered a new judgment in which, having regard, inter alia, to Article 1 of Protocol No. 1 to the Convention, it granted the applicant's claim in part and awarded her RUR 231,059.19.
26. The defendants' appeal was dismissed on 16 July 2002 by the Belgorod Regional Court, following which the judgment of 10 June 2002 became final.
27. On 1 November 2002 the applicant and a deputy president of the government of the Belgorod Region signed a settlement agreement, in which the applicant promised to abandon her claims arising out of the judgment of 10 June 2002 for a consideration of RUR 248,724. On the same day the agreement was approved by the Novooskolskiy District Court in a consent order, as requested by the parties.
28. On 6 November 2002 the applicant lodged an application with the Belgorod Regional Court to have the consent order of 1 November 2002 set aside.
29. On 19 November 2002 the applicant withdrew that application. She said that the government had bought her a flat in Novyi Oskol for RUR 330,000, and that she had no more claims against the State.
30. On 23 March 2003 the applicant informed the Court that the price of the flat did not cover the damage sustained by her because the money she had had in her savings account in 1991, if converted into United States dollars, would exceed the price of the flat. The applicant asked the Court for an order enabling her to recover the difference from the State.
31. Under the 1964 Code of Civil Procedure, which was in force at the material time, judgments became final as follows:
“Court judgments shall become legally binding on the expiration of the time-limit for lodging a cassation appeal if no such appeal has been lodged. If the judgment is not quashed following a cassation appeal, it shall become legally binding when the higher court delivers its decision. ...”
32. The only further means of recourse was the special supervisory review procedure that enabled courts to reopen final judgments (пересмотр в порядке судебного надзора):
“Final judgments, decisions and rulings of all Russian courts shall be amenable to supervisory review on an application lodged by the officials listed in Article 320 of the Code.”
33. The power of officials to lodge an application (протест) depended on their rank and territorial jurisdiction:
“Applications may be lodged by:
(1) the Prosecutor General – against judgments, decisions and rulings of any court;
(2) the President of the Supreme Court – against rulings of the Presidium of the Supreme Court and judgments and decisions of the Civil Division of the Supreme Court acting as a court of first instance;
(3) Deputy Prosecutors General – against judgments, decisions and rulings of any court other than rulings of the Presidium of the Supreme Court;
(4) Vice-Presidents of the Supreme Court – against judgments and decisions of the Civil Division of the Supreme Court acting as a court of first instance;
(5) the Prosecutor General, Deputy Prosecutor General, the President and Vice-Presidents of the Supreme Court – against judgments, decisions and rulings of any court other than rulings of the Presidium of the Supreme Court;
(6) the President of the Supreme Court of an autonomous republic, a regional court, a city court, a court of an autonomous region or a court of an autonomous district, the public prosecutor of an autonomous republic, a region, a city, an autonomous region or an autonomous district – against judgments and decisions of district (city) people's courts and against decisions of civil divisions of, respectively, the Supreme Court of an autonomous republic, regional court, city court, court of an autonomous region or court of an autonomous district that examined the case on appeal.”
34. The power to lodge such applications was discretionary, that is to say it was solely for the official concerned to decide whether or not a particular case warranted supervisory review.
35. Under Article 322 officials listed in Article 320 who considered that a case deserved closer examination could, in certain circumstances, obtain the case file in order to establish whether good grounds for lodging an application existed.
36. Article 323 of the Code empowered the relevant officials to stay the execution of the judgment, decision or ruling in question until the supervisory review proceedings had been completed.
37. Article 324 of the Code provided that the official concerned should draft the application and forward it – in sufficient copies for each of the parties – with the case file to the relevant court.
38. Article 325 read as follows:
“The parties ... shall be served copies of the application. If circumstances so require, the parties ... shall be informed of the time and place of the hearing.
The copies of the application shall be served on the parties by the court [examining the application]. The court shall give the parties sufficient time before the hearing to submit a written reply to the application and any additional material.”
39. Under Article 328 of the Code, proceedings on an application for supervisory review were normally oral and the parties were invited to make comments once the judge concerned had reported to the court.
40. Courts hearing applications for supervisory review had extensive jurisdiction in respect of final judgments:
“The court that examines an application for supervisory review may:
(1) uphold the judgment, decision or ruling and dismiss the application;
(2) quash all or part of the judgment, decision or ruling and order a fresh examination of the case at first or cassation instance;
(3) quash all or part of the judgment, decision or ruling and terminate the proceedings or leave the claim undecided;
(4) uphold any of the previous judgments, decisions or rulings in the case;
(5) quash or vary the judgment of the court of first or cassation instance or of a court that has carried out supervisory review and deliver a new judgment without remitting the case for re-examination if substantive laws have been erroneously construed and applied.”
41. The grounds for setting aside final judgments were as follows:
“...
(1) wrongful application or interpretation of substantive laws;
(2) significant breach of procedural rules which led to the delivery of an unlawful judgment, decision or ruling ...”
42. There was no time-limit for lodging an application for supervisory review, and, in principle, such applications could be lodged at any time after a judgment had become final.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
